t c memo united_states tax_court charles shaw petitioner v commissioner of internal revenue respondent docket no filed date a albert ajubita and wanda l theriot for petitioner emile l hebert iii for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax penalties and additions to tax as follows addition_to_tax and penalties year deficiency sec_6651 sec_6654 sec_6663 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure respondent concedes that petitioner is not liable for the addition_to_tax for fraudulent_failure_to_file for and under sec_6651 respondent also determined that if petitioner is not liable for fraudulent_failure_to_file under sec_6651 for and then he is liable for fraud under sec_6663 for those years alternatively respondent determined that petitioner is liable for an addition_to_tax for failure to timely file under sec_6651 and an accuracy- related penalty under sec_6662 for after concessions the issues for decision are whether petitioner had unreported gross_receipts in of dollar_figure as petitioner contends or dollar_figure as respondent contends we hold that he failed to prove that he had unreported gross_receipts of less than dollar_figure whether petitioner had costs of goods sold of dollar_figure in dollar_figure in and dollar_figure in as petitioner contends or dollar_figure in dollar_figure in and dollar_figure in as respondent contends respondent determined that petitioner’s costs of goods sold were dollar_figure in dollar_figure in and dollar_figure in we hold that petitioner failed to prove that his costs of goods sold were more than respondent determined and that respondent failed to prove that his costs of goods sold were less than respondent determined whether petitioner may deduct a larger amount for business_expenses than respondent allowed for each year in issue we hold that he may not whether petitioner is liable for fraud under sec_6663 for we hold that he is not because respondent did not prove by clear_and_convincing evidence that petitioner’s gross_receipts exceeded his costs of goods sold for any of the years in issue whether petitioner is liable for the accuracy-related_penalty under sec_6662 for we hold that he is whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for and we hold that we lack jurisdiction to decide this issue because petitioner filed returns for and whether the statute_of_limitations bars assessment of tax for we hold that it does not because respondent proved by a preponderance_of_the_evidence that the 6-year period to assess tax applies sec_6501 unless otherwise specified section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in gretna louisiana when the petition was filed he was born and raised in china where he had the equivalent of a high school education in the united_states petitioner has lived in the united_states since petitioner’s chinese name was xia zhi wu petitioner had brothers named xia hung also known as steven morgan who lived in new orleans in and xia zhi yuang who lived in shanghai china in steven morgan owned a retail framing shop on bourbon street in the french quarter in new orleans bourbon street store petitioner worked for steven morgan at the bourbon street store after he arrived in the united_states petitioner changed his name to charles shaw when he became a u s citizen in he married gwendolyn shaw ms shaw in they bought the bourbon street store from steven morgan in and added retail sales of masks dolls t-shirts posters and similar merchandise they had a daughter who was less than years old during the years in issue petitioner and ms shaw were divorced on date they did not remarry and were not married at any time during the years in issue however petitioner and ms shaw lived together in gretna in and part of and in new orleans during the remainder of and ms shaw became the sole owner of the bourbon street store sometime before in petitioner owned a residence pincite homes boulevard in gretna in petitioner paid dollar_figure in interest and dollar_figure in real_estate_taxes with respect to his personal_residence b petitioner’s business in petitioner started a sole_proprietorship known as far eastern artworks wholesale far eastern in terrytown louisiana far eastern did business as both a retailer and a wholesaler merchandise during far eastern sold gifts souvenirs and mardi gras type merchandise in petitioner bought goods for resale from shanghai charles artware co ltd shanghai charles jindge zhen huaxia artware co ltd jindge zhen bizehen shanghai shen hong corp shanghai shen kuang-yu wen henry’s gifts international inc henry’s gifts boxter customer service the express publishing mardi gras imports graphtex united gifts southland shirts cunningham posters sam’s club and jefferson variety store petitioner paid dollar_figure to buy goods for resale from henry’s gifts in shanghai charles jindge zhen bizhen shanghai shen and kuang-yu wen were located in china shipping charges and customs house brokers petitioner obtained to percent of his merchandise from china petitioner paid shipping charges of dollar_figure in dollar_figure in and dollar_figure in to buy merchandise for far eastern to resell petitioner was required to file forms with the u s customs service customs service when he imported goods to the united_states he used customs house brokers to prepare and file documents with the customs service on his behalf in the years in issue one of the customs house brokers petitioner used was panalpina inc panalpina petitioner also used the hipage co inc and southern export services as customs house brokers in petitioner’s business_expenses in petitioner incurred business_expenses for electricity gas garbage removal termite control telephone and travel petitioner traveled to china during each of the years in issue to attend craft and trade shows and to identify merchandise that he could sell he incurred business travel_expenses of dollar_figure in petitioner paid dollar_figure per day for about days per year to each of two individuals to help him with the business eg unloading containers in petitioner’s and ms shaw’s bank accounts during petitioner was a signatory on six bank accounts petitioner’s bank accounts that he used for his business ms shaw also had a business bank account some of the gross_receipts from her store were deposited in petitioner’s bank accounts in the following amounts were deposited in petitioner’s bank accounts dollar_figure in dollar_figure in and dollar_figure in these deposits included some of ms shaw’s income from the bourbon street store which was nontaxable to petitioner and the following additional_amounts that are nontaxable to petitioner this included some deposits of income from ms shaw’s business which respondent concedes is a nontaxable source for petitioner respondent concedes that the following amount of ms shaw’s income was deposited in petitioner’s bank accounts dollar_figure in and dollar_figure in and that those deposits were not taxable to petitioner petitioner contends that more than dollar_figure of ms shaw’s gross_receipts was deposited in his bank accounts in we discuss petitioner’s contention below in par b-1 of the opinion item interest_income dollar_figure dollar_figure dollar_figure rental income big_number big_number big_number loans received big_number big_number big_number credit card advances -- big_number -- tax_refund sec_138 insurance proceeds big_number -- -- transfers between accounts -- big_number big_number real_property sale big_number -- -- total_amounts of deposits not including deposits of ms shaw’s income big_number big_number big_number petitioner received no nontaxable or excludable income receipts cash or other assets during other than as described above he received no gifts or inheritances in c petitioner’s income_tax returns petitioner and ms shaw met with a representative of h_r block who prepared joint and federal_income_tax returns for them they did not take any documents to h_r block petitioner and ms shaw timely filed those returns they did not report any income or deductions relating to far eastern on their or returns the income and expenses reported on contrary to the stipulation of facts petitioner testified that he received gifts or loans in however he does not contend that he deposited those alleged gifts in his bank accounts in thus his testimony about those alleged gifts does not affect the amount of petitioner’s unreported gross_receipts in petitioner’s and ms shaw’s and returns related to ms shaw’s store petitioner timely filed his return as a single_person on that return he reported dollar_figure in gross_receipts from far eastern but he understated gross_receipts from far eastern by dollar_figure and overstated net rental income by about dollar_figure d respondent’s determination revenue_agent claude williams williams began to examine petitioner’s returns before date petitioner cooperated fully with williams during the examination petitioner signed a document allowing williams to review petitioner’s bank records williams asked petitioner to complete a lengthy form to provide information about his personal living_expenses during the years in issue petitioner completed the form with information that williams believed was fair and complete petitioner did not have many records for far eastern as a result williams reconstructed petitioner’s gross_receipts for using the bank_deposits method to reduce photocopying costs williams did not obtain copies of petitioner’s bank deposit records or canceled checks for the years in issue williams obtained records for far eastern from the customs service panalpina and henry’s gifts he used those records to try to reconstruct petitioner’s shipping costs the panalpina employee who gave panalpina’s records of petitioner’s imports to williams during the audit of petitioner’s tax years was transferred from new orleans to chicago where she was a manager or vice president she was subsequently fired or forced to resign from panalpina petitioner gave williams a document purporting to be a summary of petitioner’s purchases from jindge zhen in williams included the amounts from that summary in petitioner’s costs of good sold for however williams did not include any payments by petitioner to the hipage co inc southern export services bizehen shanghai shen boxter customer service sam’s club jefferson variety store and kuang-yu wen in petitioner’s costs of goods sold for respondent’s determination of petitioner’s costs of goods sold is based solely on petitioner’s purchases from henry’s gifts and jindge zhen and amounts paid to panalpina for brokerage services in respondent mailed a notice_of_deficiency to petitioner for on date e invoice summaries of shanghai charles and shanghai shen in anticipation of the trial in this case petitioner obtained documents from one of his brothers in china which purport to be summaries of petitioner’s purchases in from shanghai charles and shanghai shen opinion a respondent’s determination respondent determined that petitioner had unreported income of dollar_figure in dollar_figure in and dollar_figure in petitioner disputes respondent’s determination of his gross_receipts for and costs of goods sold and business_expenses for each year in issue petitioner must keep records which are sufficient to calculate his tax_liability sec_6001 where as here a taxpayer keeps inadequate records the commissioner may reconstruct the taxpayer’s gross_receipts and costs to determine the taxpayer’s unreported income 394_f2d_366 5th cir affg tcmemo_1966_81 as the u s court_of_appeals for the fifth circuit said in webb v commissioner supra pincite arithmetic precision was originally and exclusively in the taxpayer’s hands and he had a statutory duty to provide it he did not have to add or subtract rather he had simply to keep papers and data for others to mathematicize having defaulted in his duty he cannot frustrate the commissioner’s reasonable attempts by compelling investigation and recomputation under every means of income determination respondent reconstructed petitioner’s income for using the bank_deposits method because petitioner did not have adequate books_and_records petitioner points out that williams did not account for amounts petitioner paid to vendors other than jindge zhen and henry’s gifts even though the documents that williams obtained from panalpina listed other vendors petitioner contends that williams’ failure to obtain information from other vendors about how much petitioner paid them in the years in issue means that the determination of costs of goods sold was arbitrary we disagree williams’ analysis is a reasonable basis for the notice_of_deficiency thus the notice_of_deficiency is presumed to be correct and petitioner bears the burden of proving that the deficiencies were less than determined by respondent 204_f3d_1228 9th cir affg tcmemo_1998_121 591_f2d_1243 9th cir 102_tc_632 96_tc_858 affd on other grounds 959_f2d_16 2d cir 94_tc_654 that burden_of_proof is important because petitioner lacked important business records conversely there are gaps in williams’ analysis which are important to issues where respondent has the burden_of_proof ie whether petitioner is liable for fraud and whether the deficiencies are larger than respondent determined sec_7491 does not apply because the examination for each year in issue commenced before date b whether petitioner had unreported income in petitioner’s gross_receipts for respondent contends that petitioner had unreported gross_receipts of dollar_figure for petitioner contends that he had unreported gross_receipts of dollar_figure for respondent concedes that dollar_figure of petitioner’s bank_deposits in was from ms shaw’s business a nontaxable source petitioner contends that because ms shaw deposited dollar_figure from her business in her bank accounts in and because she testified that her gross_receipts were similar for and dollar_figure from ms shaw’s business was deposited in his bank accounts in there is no evidence that more than dollar_figure of ms shaw’s gross_receipts was deposited in petitioner’s bank accounts in thus because petitioner has the burden of proving that his gross_receipts were less than respondent determined we conclude that he had unreported gross_receipts of dollar_figure in costs of goods sold a positions of the parties respondent determined that petitioner had costs of goods sold of dollar_figure for dollar_figure for and dollar_figure for petitioner concedes that he had unreported gross_receipts of dollar_figure for and dollar_figure for petitioner contends that he had costs of goods sold of dollar_figure in dollar_figure in and dollar_figure in petitioner bears the burden of proving that his costs of goods sold for were greater than respondent determined rule a respondent contends that petitioner had costs of goods sold of dollar_figure for dollar_figure for and dollar_figure for respondent bears the burden of proving that costs of goods sold are less than respondent determined id b whether documents bearing the names shanghai charles shanghai shen and jindge zhen are admissible petitioner offered what appears to be summaries on company invoice forms bearing the names of shanghai charles exhibit p shanghai shen exhibit 80-p and jindge zhen exhibit 81-p to show the amounts he paid to those companies in exhibits 79-p and 80-p are dated jane sic exhibit 81-p is not dated exhibits 79-p and 81-p are stamped with a company seal but not signed exhibit 80-p is signed by an unidentified person but not stamped with a company seal the summaries state that petitioner paid the following amounts for merchandise merchant shanghai charles dollar_figure dollar_figure dollar_figure shanghai shen big_number big_number big_number jindge zhen big_number big_number big_number total big_number big_number big_number the parties stipulated that we may treat exhibits 90-j and 91-j as statements of petitioner’s brother xia zhi yuang xia zhi yuang’s statements in china according to those statements the information in exhibits 79-p and 80-p was created by accountants for shanghai charles and shanghai shen in at petitioner’s request and then translated into english petitioner contends that xia zhi yuang’s statements show that all of the requirements for admissibility under rule of the federal rules of evidence6 have been met for exhibits 79-p 80-p and 81-p we disagree there is no evidence that exhibits 79-p 80-p or 81-p were contemporaneously made were regularly kept were based on information transmitted by a person with knowledge or that the witness was qualified to provide the information exhibits 79-p 80-p and 81-p lack trustworthiness because they fed r evid provides as follows records of regularly conducted activity --a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association profession occupation and calling of every kind whether or not conducted for profit were unaccompanied by any underlying business records and because the accountants and translators are not identified in the record fed r evid see also fed r evid petitioner contends that this case is like 98_tc_640 in which we admitted summaries we disagree the summaries in gerling were made at or near the time of the events recorded in the summaries and were regularly kept id pincite that is not the case here we conclude as we did at trial that exhibits 79-p 80-p and 81-p are inadmissible c whether petitioner’s costs of goods sold were greater than respondent determined petitioner contends that exhibits 79-p 80-p and 81-p show that his costs of goods sold were greater than respondent determined we disagree because as discussed above at paragraph b-2-b those exhibits are not in evidence petitioner contends that williams failed to count all of petitioner’s costs of goods sold because panalpina’s numerical codes made it difficult to retrieve all records of petitioner’s imports petitioner also contends that the panalpina records are unreliable because the panalpina employee who gave them to respondent was not competent to do so because she was fired or forced to resign petitioner’s criticism of williams and panalpina misses the mark because petitioner bears the burden of proving that his costs of goods sold for the years in issue were greater than respondent determined d whether petitioner’s costs of goods sold were less than respondent determined respondent contends that petitioner’s costs of goods sold were less than the amounts determined in the notice_of_deficiency respondent contends that respondent erroneously credited payments to jindge zhen in calculating petitioner’s costs of goods sold for as a result of relying on a document that is unreliable respondent determined and contends that petitioner had cost_of_goods_sold as follows notice_of_deficiency litigating position1 supplier henry’s gifts -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure panalpina dollar_figure big_number big_number big_number big_number big_number jindge zhen big_number big_number big_number -- big_number big_number shanghai charles -- -- -- big_number big_number big_number express publishing -- -- -- -- -- big_number certified merchant svcs -- -- -- -- -- big_number mardi gras imports -- -- -- -- -- big_number graphtex -- -- -- -- -- big_number united gift and novelty -- -- -- -- -- big_number southland shirts -- -- -- -- -- big_number cunningham enterprises -- -- -- -- -- big_number total big_number 2big_number big_number big_number big_number big_number respondent’s litigating position is based on amounts contained in the stipulation however the parties did not stipulate that these amounts included all of petitioner’s costs of goods sold respondent determined that petitioner’s costs of goods sold were dollar_figure for the dollar_figure discrepancy is unexplained in the record respondent bears the burden_of_proof on this point rule a to meet this burden respondent must show that petitioner’s cost_of_goods_sold for each year in issue was less than respondent determined for that year respondent does not meet this burden by pointing out gaps in petitioner’s proof in calculating petitioner’s costs of goods sold respondent did not account for any payments to the hipage co inc southern export services bizehen shanghai shen boxter customer service sam’s club jefferson variety store and kuang-yu wen in despite the fact that these are companies with which far eastern did business during the years in issue williams did not obtain canceled checks from petitioner’s bank accounts for the years in issue because they were numerous and he thought that his supervisor would not approve the cost of copying them this suggests that respondent did not count all of petitioner’s costs in calculating petitioner’s costs of goods sold respondent’s apparent failure to account for payments to some of the companies with which far eastern did business and respondent’s failure to obtain petitioner’s checks casts doubt on respondent’s contention that petitioner’s costs of goods sold is less than respondent determined respondent has not shown that petitioner’s costs of goods sold were less than respondent determined e conclusion we conclude that because neither party has proven otherwise petitioner had costs of goods sold as respondent determined in the amounts of dollar_figure in dollar_figure in and dollar_figure in petitioner’s business_expense deductions petitioner contends that he may deduct greater amounts for business_expenses than respondent allowed we disagree for reasons discussed below a insurance petitioner contends that he may deduct insurance expenses of dollar_figure in and dollar_figure in there are four canceled checks in evidence written by petitioner to insurance_companies in and however there is no evidence that these payments were for petitioner’s business b supplies petitioner contends that three checks that he wrote to sam’s club home supplies and jefferson variety store inc were business_expenses however there is no evidence that these payments were for business_expenses c travel the parties stipulated that petitioner incurred business- related travel_expenses of dollar_figure in there is no evidence showing the amount of petitioner’s travel_expenses for or petitioner contends that he may deduct expenses that he and ms shaw incurred to attend a festival of rural craftsmen in china in each year in issue however there is no evidence showing how much he spent to travel to the festivals thus petitioner may not deduct more than dollar_figure for travel_expenses in and dollar_figure for and d other expenses respondent determined that petitioner did not substantiate and therefore may not deduct expenses for electricity telephone sewage water labor and transportation used in his business petitioner asks us to estimate the amount of these expenses under 39_f2d_540 2d cir see also 450_f2d_850 5th cir affg 52_tc_971 the taxpayer must present credible_evidence that provides a rational basis for our estimate 85_tc_731 petitioner offers only the vaguest estimates of his costs it is not appropriate under cohan for us to guess the amounts of his expenses thus petitioner may not deduct any amounts for miscellaneous business_expenses conclusion as to unreported income petitioner has not shown that he had unreported income less than dollar_figure in dollar_figure in and dollar_figure in as determined by respondent thus we sustain respondent’s determination c whether petitioner is liable for fraud under sec_6663 background respondent contends that petitioner is liable for the penalty for fraud under sec_6663 for fraud is actual intentional wrongdoing designed to evade a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 to prevail the commissioner must prove by clear_and_convincing evidence a petitioner underpaid tax for each year in issue and b some part of the underpayment is due to fraud sec_6663 sec_7454 rule b parks v commissioner t c pincite 92_tc_661 if respondent shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless the taxpayer shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 the fact that petitioner failed to meet his burden_of_proof on the underlying deficiencies in this case does not relieve respondent of the burden to prove by clear_and_convincing evidence both elements of fraud 240_f2d_944 5th cir 234_f2d_823 5th cir affg in part and revg in part tcmemo_1955_9 225_f2d_216 6th cir 56_tc_297 53_tc_96 underpayment respondent contends that petitioner had an underpayment in each of the years in issue respondent contends that respondent has shown that the amounts deposited in petitioner’s bank accounts less nontaxable deposits are greater than the amount of petitioner’s costs of goods sold for each year in issue petitioner stipulated to the amounts deposited in his bank accounts in each year in issue however for reasons described below respondent had not shown by clear_and_convincing evidence that petitioner had an underpayment for each year in issue if a taxpayer alleges that he or she had a nontaxable source_of_income respondent may satisfy the burden of proving that the taxpayer had an underpayment by disproving that nontaxable source 355_us_595 as discussed at paragraph b-1 above petitioner contends that dollar_figure of ms shaw’s gross_receipts in was deposited in his bank accounts in respondent contends that no more than dollar_figure of gross_receipts from ms shaw’s business was deposited in petitioner’s bank accounts in however respondent has not proved that no more than dollar_figure of receipts from ms shaw’s business was deposited in petitioner’s bank accounts in to show an underpayment for purposes of the fraud_penalty respondent must show by clear_and_convincing evidence that petitioner had an underpayment_of_tax for each year in issue once respondent shows that a taxpayer had unreported income respondent generally does not have the burden of proving that the taxpayer does not have any unclaimed costs of goods sold or deductions that would offset the unreported income 218_f2d_869 7th cir 212_f2d_313 3d cir 211_f2d_100 8th cir franklin v commissioner tcmemo_1993_184 perez v commissioner tcmemo_1974_211 in contrast to show an underpayment in a case in which there appears to be a genuine basis for believing the taxpayer’s claim that costs of goods sold and expenses were substantial the commissioner must prove that the taxpayer had at least some unreported net_income ie that the taxpayer’s gross_receipts exceeded the taxpayer’s costs of goods sold and deductions ajf transp consultants inc v commissioner tcmemo_1999_16 affd without published opinion 213_f3d_625 2d cir cox v commissioner tcmemo_1993_559 chem inc v commissioner tcmemo_1993_520 van vorst v commissioner tcmemo_1993_ mcnichols v commissioner tcmemo_1993_61 affd 23_f3d_932 1st cir zack v commissioner tcmemo_1981_700 affd 692_f2d_28 6th cir rivera v commissioner tcmemo_1979_343 perez v commissioner supra h j feinberg co v commissioner a memorandum opinion of this court dated date see franklin v commissioner supra at n there appears to be a genuine basis for petitioner’s claim that his business had substantial costs of goods sold that could have offset the unreported gross_receipts and eliminated underpayment of taxes thus respondent must show by clear_and_convincing evidence that petitioner’s unreported gross_receipts exceeded his costs of goods sold respondent did not do so williams used the sources and applications method to reconstruct petitioner’s income williams testified that petitioner cooperated by providing reasonable information about his living_expenses however respondent did not offer that data into evidence we infer from respondent’s failure to offer that data into evidence that petitioner’s living_expenses do not support respondent’s determination 65_tc_1123 the commissioner’s failure to call a certain witness gives rise to the inference that any proof if offered would have been unfavorable affd 606_f2d_50 3d cir 6_tc_1158 affd 162_f2d_513 10th cir apothaker v commissioner tcmemo_1985_445 the court may infer from the commissioner’s failure to offer into evidence the taxpayer’s bank records that those records would not support the determination we conclude that respondent has not shown by clear_and_convincing evidence that petitioner had an underpayment for each year in issue thus petitioner is not liable for the fraud_penalty for or d whether petitioner is liable for the accuracy-related_penalty for under sec_6662 in the alternative to fraud respondent determined and contends that petitioner is liable for the accuracy-related_penalty for negligence under sec_6662 for petitioner did not address this issue at trial or on brief a taxpayer may be deemed to have conceded an issue that was raised in the petition if he or she made no argument at trial or on brief relating to that issue 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n we conclude that petitioner is liable for the accuracy-related_penalty under sec_6662 for this case is similar to chin v commissioner tcmemo_1994_54 in which the commissioner used the bank_deposits method to reconstruct income and we held that the commissioner had not shown by clear_and_convincing evidence that the taxpayer had an underpayment in light of our conclusion we need not decide whether respondent established by clear_and_convincing evidence that petitioner intended to evade tax in each year in issue e whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 respondent determined and contends that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for and respondent concedes that petitioner filed returns for and thus we lack jurisdiction to decide whether petitioner is liable for the addition_to_tax under sec_6654 for and see sec_6665 441_f2d_1101 9th cir meyer v commissioner 97_tc_555 78_tc_19 f whether the statute_of_limitations bars assessment of petitioner’s tax_liability petitioner filed his return on or before date respondent mailed the notice_of_deficiency on date petitioner contends that the time to assess tax for expired before respondent issued the notice_of_deficiency we disagree generally the commissioner must assess tax within years after the due_date of a timely filed return sec_6501 respondent bears the burden of proving that an exception to the 3-year limit on the time to assess tax applies if as here as to the notice_of_deficiency was mailed more than years after the filing_date 245_f2d_888 5th cir affg in part and revg in part tcmemo_1955_301 38_tc_84 affd 318_f2d_786 10th cir respondent contends that respondent has years to assess tax under sec_6501 because petitioner omitted more than percent of his gross_income for although respondent must prove fraud by clear_and_convincing evidence respondent need only prove a 25-percent omission_from_income by a preponderance_of_the_evidence 448_f2d_972 5th cir affg in part and revg in part tcmemo_1969_181 for purposes of sec_6501 gross_income includes the amounts received or accrued from the sale_of_goods or services without considering the cost of those sales or services id sec_301_6501_e_-1 proced admin regs thus we do not consider petitioner’s costs of goods sold in deciding whether he omitted percent of his gross_income for a year petitioner and ms shaw reported gross_receipts of dollar_figure on schedule c of their return we need not decide whether to calculate the percent omission based on the amount petitioner reported dollar_figure or the amount reported on the purported joint_return dollar_figure if respondent shows that petitioner omitted more than dollar_figure percent of dollar_figure respondent made that showing because petitioner concedes that he had unreported gross_receipts of dollar_figure in and dollar_figure in respondent has proved by a preponderance_of_the_evidence that sec_6501 applies we conclude that the statute_of_limitations does not bar assessment of tax for to reflect concessions and the foregoing decision will be entered under rule
